Citation Nr: 1015457	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, rated as 100 percent disabling for the period 
from March 24, 2004 to April 30, 2005, rated as 20 percent 
disabling for the period from May 1, 2005 to September 14, 
2008, rated as 100 percent disabling for the period from 
September 15, 2008 to October 31, 2009, and as 20 percent 
disabling since November 1, 2009.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to July 
1952, from May 1953 to June 1956, and from August 1956 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
assigned a 20 percent disability rating following the 
conclusion of a temporary 100 percent disability rating based 
upon surgical treatment requiring convalescence, effective 
May 1, 2005.  By an October 2008 rating decision, the RO 
assigned an additional temporary 100 percent disability 
rating based upon surgical treatment requiring convalescence, 
effective from September 15, 2008, to October 31, 2009.  As 
of November 1, 2009, a 20 percent disability rating was again 
effective.  

In January 2010, the Veteran testified before the Board at a 
personal hearing that was held in Nashville, Tennessee.  A 
transcript of that hearing is of record. 

In January 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  On March 24, 2004, the Veteran underwent a left shoulder 
hemi-arthroplasty.  For the period from March 24, 2004 to 
April 30, 2005, the Veteran was in receipt of a 100 percent 
total disability rating based upon surgical treatment 
requiring convalescence.

2.  For the period from May 1, 2005 to September 14, 2008, 
the Veteran's left shoulder disability was manifested by 
chronic residuals of the hemi-arthroplasty consisting of 
severe, painful motion, and weakness in the left upper 
extremity.

3.  On September 15, 2008, the Veteran underwent a revision 
total left shoulder arthroplasty.  For the period from 
September 15, 2008 to October 31, 2009, the Veteran was in 
receipt of a 100 percent total disability rating based upon 
surgical treatment requiring convalescence.

4.  For the rating period since November 1, 2009, the 
Veteran's left shoulder disability has been manifested by 
chronic residuals of the total arthroplasty consisting of 
severe, painful motion, and weakness in the left upper 
extremity.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the 
periods from May 1, 2005 to September 14, 2008, and since 
November 1, 2009, the criteria for an increased rating of 50 
percent for a left shoulder disability (status post left 
hemi- and total arthroplasty) have been met.  38 U.S.C.A. §§ 
1155, 5107(b), 5110(g) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.7, 4.25, 4.26, 4.71a, Diagnostic Codes 
(DCs) 5201, 5150 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice required by the VCAA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

In this case, in a May 2004 letter, VA notified the Veteran 
that he should submit evidence showing that his service-
connected disability had worsened in severity.  He was told 
that he could substantiate the claims with a statement from 
his doctor, containing the physical and clinical findings, 
the results of any laboratory tests or X-rays, and the dates 
of the examinations and tests.  He was also instructed that 
he may submit statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disability had become worse.  

The May 2004 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  The content of the May 2004 
notice letter fully complies with the requirements of 
38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Accordingly, the Board finds that VA 
satisfied its duty to notify the Veteran with respect to the 
claim for an increased rating under the VCAA in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claim 
that shows he understood the need to provide VA with 
information and evidence to support his claim.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and all available private treatment records are in the 
record.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA 
has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Veteran was provided a VA examination in May 2005.  The 
associated report of examination is thorough and consistent 
with the Veteran's treatment records.  The Board acknowledges 
that the Veteran underwent left shoulder surgery following 
the May 2005 VA examination; however, in light of the 
favorable decision herein, the Board concludes that a remand 
for an additional examination is not required.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
VAOPGCPREC 11-95; cf. Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, the Board will proceed to the 
merits of the increased rating claim. 

Increased Rating for Left Shoulder Disability

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For the purpose of rating disability from arthritis, the hip 
and knee are considered major joints.  The lumbar spine is 
considered a group of minor joints, rated on a parity with 
major joints.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).  

The Veteran's left shoulder disability has been rated as 100 
percent disabling for the period from March 24, 2004 to April 
30, 2005, rated as 20 percent disabling for the period from 
May 1, 2005 to September 14, 2008, rated as 100 percent 
disabling for the period from September 15, 2008 to October 
31, 2009, and as 20 percent disabling since November 1, 2009.

The Veteran underwent a left shoulder hemi-arthroplasty on 
March 31, 2004.  The RO granted a temporary 100 percent 
rating (for convalescence following surgery), effective from 
March 24, 2004 to April 30, 2005.  See 38 C.F.R. § 4.30 
(2009).  He underwent a revision total arthroplasty on 
September 15, 2008.  Following the revision, the RO granted 
an additional temporary 100 percent rating (for convalescence 
following surgery), effective from September 15, 2005, to 
October 31, 2009.  The 100 percent rating in effect during 
these periods is the maximum rating possible under all 
potentially applicable rating criteria; the Veteran cannot be 
awarded more than 100 percent under schedular criteria at any 
given time.  See 38 C.F.R. § 4.71a.  Therefore, the Board 
need not discuss the impact of DeLuca v. Brown, 8 Vet. App. 
202 (1995) (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain), before finding that an 
increased schedular rating for a left shoulder disability is 
not warranted for these periods.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board will thus evaluate whether the Veteran is entitled 
to a higher rating for each period, excluding the periods 
during which he was in receipt of a 100 percent disability 
rating.

A.  May 1, 2005 to September 14, 2008

For the period from May 1, 2005 to September 14, 2008, the 
Veteran's left shoulder disability was rated as 20 percent 
disabling under DC 5010-5051.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010 
pertains to traumatic arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Diagnostic Code 5051 pertains to shoulder replacement 
(prosthesis).  38 C.F.R. § 4.71a, DC 5051.

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5201, which pertain to limitation of motion of the shoulder, 
are also applicable.  These criteria provide different 
ratings for the minor arm and the major arm.  The Veteran has 
indicated (in various treatment records) that he is right-
handed; therefore, the Board will consider the ratings and 
criteria for the minor arm under the relevant diagnostic 
codes.

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of 
the humerus.  Similarly, there is no evidence of impairment 
of the clavicle or scapula, such as dislocation, nonunion of 
the clavicle or scapula with or without loose movement, or 
malunion of the scapula or clavicle.  Accordingly, the 
criteria pertaining to those disabilities are not applicable 
in this case.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 
(2009).  

On VA examination in May 2005, the Veteran reported current 
left shoulder symptoms including constant pain rated as a 6 
to 7 on a scale from 1 to 10.  He stated that his pain last 
week, however, had been a 10, and he had been given a shot of 
cortisone that had brought it down to a 6 or 7.  He also 
complained of having "no strength," or weakness of the left 
arm, difficulty in lifting anything with the left arm, and 
some numbness of the fingers.  He complained of stiffness of 
the hands, and decreased range of motion of the left 
shoulder.  He stated that his left shoulder disability flared 
up with a change in the weather, or when trying to raise his 
left arm overhead or lift things with his left arm.  During a 
flare, he was not able "to do much."  He had to keep his 
shoulder still and take pain medication.  He reported that 
his current treatment included Tylenol #3, of which he took 4 
tables a day.  He did not have any crutches or canes.

In describing the impact of his left shoulder disability on 
his daily activities, the Veteran stated that he was 
currently employed as a driver of a van for the Blue Cross 
company and that he had difficulty in raising his arm or even 
using the steering wheel.  He described experiencing 
difficulty scanning his security card at gates because he was 
unable to raise his left arm.  He also described difficulty 
with dressing, which he was only able to do very slowly, and 
with showering, as he could rarely use his left arm.

On physical examination in May 2005 there was a surgical scar 
on the anterior aspect of the shoulder.  There was some 
tenderness on pressure on the joint line.  On range of motion 
testing, supination and pronation were normal.  He had 
flexion to 70 degrees, with pain.  On repetitive flexion, it 
was 60 degrees.  He had abduction to 60 degrees, and external 
rotation to 40 degrees, which was very painful, based upon 
his facial expression.  He had internal rotation to 40 
degrees, which was also painful.  He had normal range of 
motion of the left elbow but had difficulty raising the arm 
up.  At most, he could raise up to 30 degrees with resistance 
on the arm.  Range of motion of the left shoulder joint was 
additionally limited by pain, lack of endurance, and weakness 
on repetitive action.

Neurologic examination in May 2005 revealed no atrophy of the 
muscles.  The Veteran had normal biceps and triceps.  Deep 
tendon reflexes were +2.  He had normal pin prick sensation 
and normal biceps and triceps reflexes.

X-ray examination in May 2005 revealed a left shoulder status 
post replacement of a left humeral head with a prosthesis and 
intermedullary rod.  There was no evidence of a 
periprosthetic fracture.  The humeral head prosthesis was 
high-riding and there were degenerative changes present 
within the glenoid.  There was likely also rotator cuff 
pathology.  The acromioclavicular joint was not diastased.

Clinical records dated on May 31, 2005 show that the Veteran 
reported continued left shoulder pain.  Physical examination 
revealed limited range of motion of both shoulders.  His left 
shoulder was prominent, due to the loss of surrounding 
tissue.  Clinical records dated in August 2005 show similar 
findings.  He was given a steroid injection for relief of 
pain.

In October 2005, the Veteran underwent surgical consultation 
with regard to his complaints of left shoulder pain.  At the 
time of the consultation, the Veteran reported that he had 
initially done well following the March 2004 arthroplasty but 
over the ensuing months developed moderate pain in his left 
shoulder.  He complained of loss of motion and pain with a 
sensation of his shoulder hanging up occasionally.  He also 
reported that when his left shoulder got into a certain 
position it would more or less give way.

Physical examination in October 2005 revealed a well-healed 
anterior surgical scar.  There were no signs of inflammation 
or swelling about the shoulder.  Range of motion testing 
revealed flexion and abduction to 70 degrees.  He had trouble 
holding his arm against resistance in the abducted position.  
He had only very few degrees of internal rotation.  He could 
not place the back of his hand against his left buttock.  
External rotation and extension were approximately 30 
degrees.  

X-ray examination in October 2005 showed a metallic 
prosthesis in the humerus to be buttressing against the 
superior portion of the glenoid.  There was narrowing of the 
joint space in that area and it appeared that the glenoid 
itself was somewhat sclerotic with its articulation with the 
metallic prosthesis.  There was also loss of subacromial 
space.  Otherwise, the prosthetic stem appeared to be in 
satisfactory position.

The October 2005 examining physician's impression was that 
the Veteran's pain was due to the degenerative process 
between the hemi-arthroplasty components and the glenoid 
itself.  The only way that he could get any satisfactory 
improvement would be revision with total arthroplasty.  
However, the surgery would be risky, and the end result might 
not be any better than it was now.  It was recommended that 
he continue with nonsurgical forms of treatment.

Records dated in February 2006 show that the Veteran reported 
continuing left shoulder pain; however, ranges of motion of 
the shoulder were not recorded at that time.  The next record 
of treatment pertaining to the left shoulder is dated in June 
2006.  At that time, the Veteran again complained of left 
shoulder pain.  Physical examination revealed "range of 
motion...that remain[ed] quite restricted."  Neurological 
examination was grossly intact.

In the August 2007 substantive appeal, the Veteran wrote that 
his left shoulder disability affected his left elbow, his 
ability to sleep at night, and his job performance.  He wrote 
that during the day he drove a shuttle bus for Blue Cross 
Blue Shield and that it felt like his shoulder slipped out of 
place, causing severe pain.

In October 2007, the Veteran complained of difficulty 
sleeping due to left shoulder pain.  The range of motion of 
the left shoulder was noted to remain to be "quite 
restricted."

The next record of treatment pertaining to the left shoulder 
is dated in January 2008.  These records show that the 
Veteran's left shoulder pain was well controlled with 
morphine.  The ranges of motion of the Veteran's left 
shoulder were not recorded.

Private treatment records dated in March 2008 show that the 
Veteran was seen for a failed hemi-arthroplasty.  He 
complained of significant pain and restricted range of 
motion, in addition to weakness, numbness in his fingers, and 
stiffness, with pain extending down his left arm into his 
fingers.  His pain was intensified by reaching overhead, 
reaching out away from his body, and with extension.  He 
stated that he had difficulty with pushing, pulling, and 
lifting.  His pain was worse at night, and interfered with 
his ability to sleep.  Range of motion testing revealed 
flexion to 80 degrees, abduction to 70 degrees, external 
rotation to 30 degrees, and internal rotation limited to L5.  
There was no evidence of instability.  There was moderate to 
severe weakness in the rotator cuff strength.  Neurological 
examination revealed complete loss of the radial nerve 
function on the left.  A March 2008 EMG resulted in a 
diagnosis of severe left carpal tunnel syndrome.  X-ray 
examination revealed a status post left hemi-arthroplasty and 
high riding humeral head consistent with rotator cuff 
insufficiency.

On follow up evaluation in April 2008, the Veteran was 
assessed with left radial nerve palsy.  In April 2008 VA 
treatment, the Veteran again complained of left shoulder 
pain.  He noted that he had been diagnosed with carpal tunnel 
syndrome in his left wrist, and was considering undergoing 
surgery.  The ranges of motion of the Veteran's left shoulder 
were not recorded.

Private treatment records dated in May 2008 show that the 
Veteran reported that his left wrist was "100 percent 
better" following a March 2008 cortisone injection.  In 
addition, his radial nerve palsy was noted to be recovering 
"quite nicely."  However, he complained of 10/10 pain in 
his left shoulder.  Examination of the shoulder revealed 
active abduction to 70 degrees that was painful with Neer and 
Hawkins testing.  He had internal rotation to the LS 
junction, bilaterally.  X-ray examination revealed a hemi-
arthroplasty that was migrating superiorly and had eroded the 
glenoid, and was slightly high in position.  A possible 
rotator cuff tear was also visualized.

In June 2008, the Veteran stated that he had had an excellent 
response to the subacromial injection he had received in May 
2008, but that 10/10 pain in the left shoulder had returned.  
Range of motion testing revealed 90 degrees of forward 
flexion.  Every movement was painful.  Internal rotation was 
to L5, limited by pain.  The assessment was failed hemi-
arthroplasty/cuff tear.  The treating physician noted that 
the Veteran clearly had a cuff tear, and that he had had the 
tear for a long time.  The only option was a revision to a 
reverse.  There are no further records pertaining to the left 
shoulder during this time period.

For the minor arm, DC 5201 provides for a 20 percent rating 
where there is limitation of arm motion to shoulder level, 
and where there is limitation of arm motion to midway between 
the side and shoulder level.  A maximum 30 percent rating is 
warranted for limitation of arm motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.  Under 38 C.F.R. § 4.31, 
where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent evaluation, as in DC 5201, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

For VA purposes, normal forward flexion of the shoulder is 
from zero to 180 degrees; abduction is zero to 180 degrees; 
and internal and external rotation is from zero to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2009).  Forward flexion 
and abduction to 90 degrees amounts to "shoulder level."

Although the evidence for consideration during this period 
demonstrates restricted range of motion of the left shoulder, 
there is no competent evidence demonstrating that the 
Veteran's left arm motion is limited to 25 degrees from his 
side, as is required for an increased rating of 30 percent 
under DC 5201.  The Veteran complained of being unable to 
lift his left arm above his head.  Range of motion testing 
revealed flexion and abduction better than 25 degrees from 
the side of the body.  Accordingly, a higher disability 
rating of 30 percent is not warranted under DC 5201.

However, resolving reasonable doubt in the Veteran's favor, 
the evidence of record supports an increased rating of 50 
percent under DC 5051.  The clinical records and the 
Veteran's statements, both in writing and to treating 
physicians and the May 2005 VA examiner, demonstrate that 
throughout this period, he experienced chronic residuals of 
the hemi-arthroplasty consisting of severe, painful motion, 
and weakness in the left upper extremity.  Despite that the 
Veteran had range of motion of the left arm better than 
limited to 25 degrees from his side, his range of motion 
overall was very restricted.  He was unable to lift his arm 
more than 30 degrees against resistance on examination in May 
2005, and all other ranges of motion were well under half the 
normal range on each occasion on which they were measured.  
The Veteran described experiencing significant difficulty in 
trying to lift items with his left hand and arm, and 
experiencing a sensation of his left shoulder slipping out of 
joint.  March 2008 treatment records show that the Veteran 
had moderate to severe weakness of rotator cuff strength.  
The pain the Veteran experienced throughout this period is 
clinically demonstrated by his having received both steroid 
injections and being prescribed morphine.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the totality of these symptoms amounts to chronic 
residuals of the hemi-arthroplasty consisting of severe, 
painful motion, and weakness in the left upper extremity, 
sufficient to warrant a 50 percent rating.  38 C.F.R. 
§ 4.71a. 

The Board finds that, for the relevant rating period from May 
1, 2005 to September 14, 2008, a disability rating higher 
than 50 percent is not warranted.  Diagnostic Code 5051 
provides for a rating higher than 50 percent only for one 
year following the implantation of a prosthesis.  No other 
applicable diagnostic code provides for a rating in excess of 
50 percent.  The Board acknowledges that the Veteran was 
diagnosed with carpal tunnel syndrome/radial nerve palsy 
during this period, and has considered whether a separate 
rating for such impairment is appropriate.  It is unclear 
whether those diagnoses are related to the Veteran's service-
connected left shoulder disability.  To the extent that such 
symptomatology may be attributable to the left shoulder 
disability, the Board concludes that such symptomatology is 
included in the assigned 50 percent disability rating, in 
that the criteria for a 50 percent rating under DC 5051 
contemplates residual weakness and pain.  Accordingly, a 50 
percent disability rating is the highest rating that may be 
granted for this period.  38 C.F.R. § 4.71a. 

B.  Period since November 1, 2009

There is no clinical evidence dated after November 1, 2009, 
of record; however, in January 2010, the Veteran offered 
testimony before the Board regarding the current severity of 
his left shoulder disability.  At the January 2010 Board 
hearing, the Veteran testified that he experienced pain 
shooting through his left shoulder at all times.  The pain 
was worse at some times than at others, although it was 
present constantly.  He stated that the pain prohibited him 
from sleeping, and that he had not slept a night at all.  He 
described difficulty reaching overhead with his left arm, and 
with getting dressed.  If he held something in his left hand 
that was of any weight, he would drop it.  He noted in this 
regard that he had recently dropped his granddaughter, which 
was very distressing to him.  He testified that he required 
his wife's assistance with bathing because he could not reach 
his back.

On attempting to demonstrate the limited range of motion of 
the left arm to the Board, the Veteran's left arm was noted 
to lock at approximately 45 degrees.  The Veteran noted that, 
had he had anything in his left hand when he had tried to 
raise his arm, his range of motion would have been even 
further restricted, and he would have likely dropped the 
object.  Usually when that happened, it felt as though his 
shoulder was popping out of place.

In addressing his symptomatology since his most recent 
surgery in September 2008, the Veteran testified that the 
surgery did help a little bit.  He testified that, before the 
surgery he could barely move his left arm, and since the 
surgery his range of motion was slightly improved, but the 
pain and weakness remained.

Although there is no clinical evidence pertaining to the left 
shoulder disability dated since November 1, 2009, the Veteran 
is competent to describe his current symptomatology, and his 
testimony in this regard is found to be credible.  He is 
competent to report and describe his left shoulder symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

Based upon the evidence provided by the Veteran, the Board 
concludes that an increased rating of 50 percent is warranted 
for the period since November 1, 2009.  Although the evidence 
for consideration during this period demonstrates restricted 
range of motion of the left shoulder, there is no competent 
evidence demonstrating that the Veteran's left arm motion is 
limited to 25 degrees from his side, as is required for an 
increased rating of 30 percent under DC 5201.  The Veteran 
complained of being unable to lift his left arm above his 
head.  In demonstrating his range of motion at the time of 
his January 2010 Board personal hearing, the Veteran was 
observed to be able to raise his left arm approximately 45 
degrees from his body before the left arm locked.  
Accordingly, a 30 percent disability rating is not warranted 
under DC 5201.  38 C.F.R. § 4.71a. 

However, the Board finds that, for the period from November 
1, 2009, evidence of record supports an increased rating of 
50 percent under DC 5051.  The Veteran's January 2010 Board 
personal hearing testimony sufficiently demonstrates that, 
throughout this period, he experienced chronic residuals of 
the total arthroplasty that more nearly approximated severe, 
painful motion, and weakness in the left upper extremity.  
Despite that the Veteran had range of motion of the left arm 
better than limited to 25 degrees from his side, his range of 
motion overall was very restricted.  He was unable to lift 
his arm more than 45 degrees, and noted that had he had 
anything in his left hand when doing so, he likely would have 
dropped whatever object was in his hand.  He stated that he 
had recently dropped his granddaughter as a result of his 
left shoulder disability.  He additionally described 
experiencing a sensation of his left shoulder slipping out of 
joint, much as he had prior to the September 2008 total 
arthroplasty.  He also complained of decreased strength and 
pain that had persisted, despite the surgery.  

The Board notes, with regard to the Veteran's complaints of 
continued pain and weakness, the statements of treating 
physicians prior to the total arthroplasty indicating that 
his symptoms might not resolve, despite undergoing an 
additional surgical procedure.  Thus, the Veteran's 
complaints appear to be consistent with the expected possible 
outcome of the total arthroplasty.  For these reasons, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that for the period from November 1, 2009 the 
totality of these symptoms amounts to chronic residuals of 
the total arthroplasty that more nearly approximate severe, 
painful motion, and weakness in the left upper extremity, 
sufficient to warrant a 50 percent rating.  

With respect to whether a rating higher than 50 percent is 
warranted for this period, the Board finds that it is not, 
for the same reasons as stated in the section above.  The 
Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  
However, the weight of the credible evidence demonstrates 
that, for the periods from May 1, 2005 to September 14, 2008, 
and since November 1, 2009, increased ratings of 50 percent, 
but no more, have been warranted.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

After a review of the evidence, the Board finds that the 
criteria for referral for extraschedular rating have not been 
met.  In this case, the Rating Schedule is not inadequate to 
rate the left shoulder disability.  The Rating Schedule (DC 
5051) contemplates the very symptoms for which the Veteran 
has been awarded a 50 percent disability rating, including 
severe, painful motion, and weakness in the left upper 
extremity.  Although less favorable to the Veteran, the 
rating criteria also provide for ratings based on limitation 
of motion of the shoulder, which includes limitation of 
motion due to painful motion and other orthopedic factors.  
Therefore, the Board finds that in this case referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.


ORDER

An increased rating of 50 percent for a left shoulder 
disability, for the periods from May 1, 2005 to September 14, 
2008, and since November 1, 2009, is granted.


REMAND

In this case, the evidence of record reflects some evidence 
of unemployability.  Specifically, in January 2010 testimony 
before the Board, the Veteran alleged that his service-
connected left shoulder disability prevented him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  

TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

Because the Veteran explicitly contends that he is entitled 
to a TDIU rating, and the evidence of record reflects some 
evidence of unemployability at the January 2010 hearing 
before the Board, the Board finds that a remand is warranted 
to address the claim of entitlement to a TDIU rating.  See 
also Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there 
is evidence of unemployability raised by the record during a 
rating appeal period, the TDIU is an element of an initial 
rating or increased rating).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Additional development is needed prior to further disposition 
of the claim of entitlement to a TDIU rating.  As the Veteran 
does not have a single disability rated at 60 percent, or 
otherwise meet the schedular requirements for a TDIU rating, 
the question before the Board is whether the Veteran's 
service-connected left shoulder disability prohibits him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned.  

In this regard, the Board finds that the record requires 
clarification.  Clinical evidence demonstrates that the 
Veteran's service-connected left shoulder disability impairs 
his ability to work; however, the record also reflects that 
the Veteran has several nonservice-connected disabilities 
that may also impair his ability to work.

A VA examiner has not yet been asked to render an opinion as 
to the effect of the Veteran's service-connected disability 
on his ability to obtain and retain employment.  In light of 
this, and because it appears that the Veteran is not 
currently working, the prudent and thorough course of action 
is to afford the Veteran an examination on remand, to 
ascertain the impact of his service-connected disability on 
his unemployability.  

Accordingly, the issue of TDIU is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
social and industrial survey for the 
purpose of ascertaining the impact of 
the Veteran's service-connected 
disability on his ability to obtain and 
maintain substantially gainful 
employment.  
	A) The VA examiner is requested to 
evaluate and discuss the effect of the 
Veteran's service-connected disability 
(left shoulder disability) on the 
Veteran's employability.  
	B) The VA examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected left 
shoulder disability, without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  
	C) If it is the examiner's opinion 
that the Veteran's service-connected 
disability does not render him 
unemployable, the examiner should 
suggest the type or types of employment 
in which the Veteran would be capable 
of engaging with his service-connected 
disability (left shoulder disability), 
given his skill set and educational 
background.

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the claim for a 
TDIU rating.  If the decision is adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


